

117 HRES 348 IH: Expressing the sense of the House of Representatives that the United Nations Security Council should immediately impose an arms embargo against the military of Burma.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 348IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Ms. Tenney (for herself, Mr. Castro of Texas, Mr. Meeks, Mr. Connolly, Mr. Fitzpatrick, Mr. McGovern, Mrs. Kim of California, Ms. Jacobs of California, Ms. Titus, Mr. Moore of Utah, Mr. Vargas, and Mr. Meijer) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United Nations Security Council should immediately impose an arms embargo against the military of Burma.Whereas the military of Burma (also referred to as the Tatmadaw) conducted a coup against the democratically elected civilian government on February 1, 2021;Whereas, on February 2, 2021, the Department of State concluded that Daw Aung San Suu Kyi, the leader of Burma’s ruling party, and President Win Myint, the duly elected head of government, were deposed in a military coup on February 1, 2021;Whereas the Tatmadaw has detained the elected civilian leaders of the country, nullified the results of the November 2020 democratic elections, and installed a junta, the State Administration Council, under a state of emergency;Whereas the Tatmadaw has restricted freedom of movement, telecommunications, internet service, and the media, limiting access to information to and from Burma during a political crisis and international pandemic;Whereas protests opposing the coup have continued across Burma, and hundreds of innocent people have died at the hands of the Tatmadaw through the brutal use of force;Whereas the United States has sanctioned Tatmadaw officials, including Commander in Chief Min Aung Hlaing and Burma’s chief of police, Than Hlaing, and Bureau of Special Operations commander, Lieutenant General Aung Soe;Whereas the United States has also designated two entities linked to the coup leaders, Myanma Economic Holdings Public Company Limited (MEHL) and Myanmar Economic Corporation Limited (MEC);Whereas, on April 13, 2021, the United Nation’s High Commissioner for Human Rights Michelle Bachelet said, There are clear echoes of Syria in 2011. in the current situation in Burma, and warned, I fear the situation in Myanmar is heading towards a full-blown conflict. States must not allow the deadly mistakes of the past in Syria and elsewhere to be repeated.; andWhereas, on February 3, 2021, United Nations Secretary General António Guterres stated, We will do everything we can to mobilize all the key actors and international community to put enough pressure on Myanmar to make sure that this coup fails.: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the United Nations Security Council should immediately impose an arms embargo against the military of Burma to prevent the continued acquisition of arms and military equipment and the proliferation of weapons throughout the country, and to hold the Tatmadaw accountable for—(A)ongoing violations of human rights and the security forces’ history of grave abuses against peaceful protestors of military rule and against the Rohingya and other ethnic minority groups;(B)obstructing humanitarian access to civilian populations in dire need of assistance;(C)using increasingly lethal force against peaceful, prodemocracy demonstrators; and(D)threatening and arbitrarily detaining government officials, activists, journalists, students, and civil servants, and imposing rolling internet shutdowns that put lives at risk;(2)the lifting of a United Nations arms embargo should be contingent upon the Tatmadaw—(A)implementing a permanent cease-fire;(B)releasing the democratically elected government leaders from imprisonment;(C)bearing the primary responsibility for gross human rights abuses and forced displacement perpetrated by the Tatmadaw’s violent rule, including but not limited to the Rohingya, Karen, Rakhine, and Kachin ethnic minorities;(D)allowing for consistent, unimpeded humanitarian access to vulnerable civilian populations;(E)fully restoring internet and telecommunications access within the country of Burma; and(F)establishing a clear and verifiable process to immediately transition power back to a democratically elected civilian-led government; and(3)the international community should continue to support civilians, particularly ethnic minorities, who have been adversely affected by the coup in Burma and should promote peace and reconciliation dialogues within local civil society.